Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION

                                          No. 04-18-00834-CV

                               IN THE INTEREST OF T.R.H., a Child

                      From the 288th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015-CI-20578
                              Honorable Laura Salinas, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 18, 2019

AFFIRMED

           T.H. appeals the trial court’s final order in a child support enforcement action, complaining

of the trial court’s award of $26,965 in attorney’s fees to the child’s mother, T.B. We affirm the

order.

           In December 2015, T.B. registered a foreign child support order and moved for its

enforcement against T.H. T.H. filed a counterclaim, seeking to modify the conservatorship and

support provisions of the parties’ December 2007 Agreed Parenting Plan Final Order rendered by

a court in the State of Washington. Both parties requested an award of attorney’s fees.

           After extended discovery and numerous continuances, both parties’ motions were set for

final hearing on April 2, 2018. Trial was to the court and no reporter’s record was taken of the

proceedings. At the conclusion of the hearing, the trial court orally ruled on most of the issues
                                                                                      04-18-00834-CV


raised in the parties’ motions and took the issue of attorney’s fees under submission. Both parties

submitted additional briefing on the issue of fees to the trial court. On August 28, 2018, the trial

court issued separate orders in the two proceedings. In the enforcement proceeding, the court

found T.H. in contempt, rendered judgment for over $28,000 in child support arrearages, and

rendered judgment against T.H. in the amount of $26,965.00 for reasonable attorney’s fees,

expenses, and costs incurred in connection with the enforcement proceeding. The court signed a

separate order in the modification proceeding and ordered that each party bear its own attorney’s

fees in that proceeding. The enforcement order recited that no record was taken of the proceeding,

and the modification order additionally recited that the parties agreed to waive a record. The trial

court subsequently issued findings of fact and conclusions of law.

       T.H. timely appealed the enforcement order, raising three issues. In his third issue, T.H.

argues evidence of T.B.’s attorney’s fees incurred after July 2, 2017, should have been excluded

pursuant to Texas Rule of Civil Procedure 193.6(a) because T.B. did not timely supplement her

discovery responses. We disagree.

       T.H.’s request for production number 35 asked T.B. to produce “your agreement or contract

for legal services between you and your attorney and any accompanying billings statements.” T.B.

objected to producing attorney work product and privileged attorney-client communications.

Subject to the objections, T.B. produced redacted copies of the billing statements from her attorney

and supplemented her production throughout the case.

       The parties agree that at a hearing held July 14, 2017, the trial court ordered T.B. to provide

T.H., within three days after the hearing, a breakdown of the fees incurred to date that T.B. sought

for prosecution of the enforcement action and the amount sought for defense of the modification

action. It is undisputed that T.B. timely produced copies of her attorney’s redacted billing

statements dated through July 2, 2017, with the entries labelled as relating to the enforcement


                                                -2-
                                                                                                   04-18-00834-CV


action, the modification action, or both. T.B. also continued to timely supplement her response to

request for production number 35 by producing copies of her attorney’s redacted billing

statements; however, the time entries in her discovery supplements were not categorized. On

March 29, 2018, five days before the final hearing, T.B. served a copy of her attorney’s fees trial

exhibit on T.H. The exhibit included all the fee statements she previously produced, plus a

statement dated March 23, 2018, and labelled each entry in the statements as relating to the

enforcement proceeding, modification proceeding, or both.

        T.H. contends T.B. was required to segregate the attorney’s fees in all of her supplemental

production after the July 14, 2017 hearing. He argues T.B.’s failure to produce a segregation of

the fees incurred after July 2, 2017, at least thirty days before trial violated Rule of Civil Procedure

193.5, resulting in an automatic exclusion of the evidence pursuant to rule 193.(6) See TEX. R. CIV.

P. 193.5(b), 193.6(a). We disagree because the record does not establish T.B. was under any

obligation to produce segregated or categorized copies of her attorney’s fee statements after the

July 2, 2017 statement. T.H.’s request for production required only production of the billing

statements, which were timely produced. The trial court did not sign a written order reflecting its

July 14, 2017 ruling 1, a record of the July 14 hearing was not requested or filed, and T.B. disputes

T.H.’s assertion that the trial court imposed a continuing obligation on T.B. to produce segregated

fee statements. Because T.H. has not shown that T.B. failed to supplement a discovery response

in a timely manner, the trial court did not err in failing to exclude evidence of attorney’s fees

incurred after July 2017.




1
 The clerk’s record contains handwritten “Judge’s Notes” that suggest the trial court required only that T.B. provide
a segregated breakdown of fees incurred to date by July 17, 2017, not that she was required to do so thereafter.
Nevertheless, the judge’s notes “are for his or her own convenience and form no part of the record.” Vo v. Vo, No.
04-18-00194-CV, 2018 WL 5808303, at *1 (Tex. App.—San Antonio Nov. 7, 2018, no pet.) (mem. op.).


                                                        -3-
                                                                                      04-18-00834-CV


       T.H. argues in two issues that there is legally insufficient evidence to support the fee award

because there was no specific evidence evaluating the factors enumerated in Arthur Andersen &

Co. v. Perry Equip. Co., 945 S.W.2d 812 (Tex. 1997), and because T.B. failed to sufficiently

“segregate fees between claims for which they are recoverable and claims for which they are not.”

See Tony Gullo Motors, I, L.P. v. Chapa, 212 S.W.3d 299, 312-13 (Tex. 2006). However, T.H.

did not request a record of the April 3, 2018 trial and none was filed. The trial court’s final orders

recited that no record was made of the trial and the modification order recites the parties waived

the making of a record. In its findings of fact and conclusions of law, the trial court found the fees

awarded were reasonable and incurred solely for the prosecution of the enforcement motion.

       It is appellant’s burden to bring forward a record showing the error alleged. Christiansen

v. Prezelski, 782 S.W.2d 842, 843 (Tex. 1990) (per curiam). In the absence of a reporter’s record,

we are unable review the evidence and apply the appropriate standards. See In re L.C.H., 80
S.W.3d 689, 691 (Tex. App.—Fort Worth 2002, no pet.). When no record has been requested or

filed, we presume the evidence admitted at trial is legally and factually sufficient to support the

trial court’s findings and order. See Sareen v. Sareen, 350 S.W.3d 314, 317 (Tex. App.—San

Antonio 2011, no pet.); In re L.C.H., 80 S.W.3d at 691. We therefore overrule T.H.’s remaining

issues and affirm the trial court’s order.

                                                   Luz Elena D. Chapa, Justice




                                                 -4-